Citation Nr: 1412019	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  04-33 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to September 19, 2000, for a 100 percent disability rating for bronchial asthma with emphysema.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk






INTRODUCTION

The Veteran had active service from April 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO), that assigned a 100 percent disability rating for bronchial asthma with emphysema, effective September 19, 2000.

In a January 2009 decision, the Board denied the Veteran's appeal for an effective date prior to September 19, 2000, for a 100 percent disability rating for bronchial asthma with emphysema.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2009, the Court issued an Order that granted a joint motion of the parties for remand, and to vacate the Board's January 2009 decision.

In March 2010, August 2011, April 2013, and September 2013, this matter was remanded for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In its August 2011, April 2013, and September 2013 remands, the Board explained that the Veteran's representative has asserted that the Veteran's appeal should also encompass an appeal for a disability rating greater than 30 percent for bronchial asthma with emphysema prior to September 19, 2000.  The Veteran's representative argues that VA medical records dated as early as 1982 should be construed as informal claims for an increased disability rating.  Thus, it is argued, the issue of a disability rating greater than 30 percent should be considered on appeal. 

To date, however, the RO has not addressed this aspect of the Veteran's appeal, despite three prior remand orders.  The June 2012, May 2013, and November 2013 Supplemental Statements of the Case only addressed an effective date prior to September 19, 2000, for the grant of a 100 percent disability rating for bronchial asthma with emphysema.

As the Board's August 2011, April 2013, and September 2013 remand orders have not been complied with, remand of the issue is necessary.  See Stegall v. West, 
11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The RO must consider the arguments regarding entitlement to a disability rating in excess of 30 percent prior to September 19, 2000, in conjunction with consideration of entitlement to an earlier effective date for the 100 percent rating assigned, effective on that date.  

In addition, in the last remand, the Board requested that the Veteran be informed that he needed to submit authorization for private records to be obtained for Dr. A.P., Dr. R.G., and the Long Beach Community Hospital.  While the Veteran correctly noted that he had sent authorization for such records in the past, those authorizations have expired.  Unfortunately, the new forms sent in by the Veteran's representative via fax in February 2014 did not include the signature page, as required.  Therefore, on remand, the Veteran must be informed of this and why it is necessary to have him send in the forms yet again, and the records should be obtained once his authorization is resubmitted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide a letter to the Veteran explaining why his authorization and consent must be obtained again for the private records from Dr. R.G. dated from 1984 to 1992, from Dr. A.P. dated from 1983 to 1995, and from Long Beach Community Hospital dated from May 13, 1981, to September 19, 2000.  He shall also be informed that the signed signature page must be provided for each treatment provider.  

After obtaining the appropriate forms from the Veteran, the RO/AMC shall obtain the records identified in accordance with 38 C.F.R. § 3.159 (2013).  If the Veteran fails to complete necessary authorizations, he shall be notified that he may obtain and submit the records himself.  If any records cannot be obtained, he shall be informed of this fact, and notified of efforts made to obtain the records, and advised of any additional development that will be undertaken.

2.  After the above actions have been accomplished, the RO/AMC must adjudicate the issue of a disability rating greater than 30 percent for bronchial asthma with emphysema prior to September 19, 2000.

3.  The RO/AMC shall then readjudicate the issue of entitlement to an effective date earlier than September 19, 2000, for the grant of a 100 percent disability rating for bronchial asthma with emphysema.

4.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

If the appeal is returned to Board without compliance of the Remand directives, another remand will likely result.  Stegall, 11 Vet. App. at 271.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

